


110 HCON 104 IH: Expressing the sense of Congress regarding

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 104
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Carnahan (for
			 himself and Mr. Kirk) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the need for the United States to address global climate change through the
		  negotiation of fair and effective international commitments.
	
	
		Whereas there is a scientific consensus, as established by
			 the Intergovernmental Panel on Climate Change and confirmed by the National
			 Academy of Sciences, that the continued buildup of anthropogenic greenhouse
			 gases in the atmosphere threatens the stability of the global climate;
		Whereas there are significant long-term risks to the
			 economy and the environment of the United States from the temperature increases
			 and climatic disruptions that are projected to result from increased greenhouse
			 gas concentrations;
		Whereas the potential impacts of global climate change,
			 including long-term drought, famine, mass migration, and abrupt climatic
			 shifts, may lead to international tensions and instability in regions affected
			 and thereby have implications for the national security interests of the United
			 States;
		Whereas the United States, as the largest economy in the
			 world, is also the largest greenhouse gas emitter;
		Whereas the greenhouse gas emissions of the United States
			 are currently projected to continue to rise;
		Whereas the greenhouse gas emissions of developing
			 countries are rising more rapidly than the emissions of the United States and
			 will soon surpass the greenhouse gas emissions of the United States and other
			 developed countries;
		Whereas reducing greenhouse gas emissions to the levels
			 necessary to avoid serious climatic disruption requires the introduction of new
			 energy technologies and other climate-friendly technologies, the use of which
			 results in low or no emissions of greenhouse gases or in the capture and
			 storage of greenhouse gases;
		Whereas the development and sale of climate-friendly
			 technologies in the United States and internationally presents economic
			 opportunities for workers and businesses in the United States;
		Whereas climate-friendly technologies can improve air
			 quality by reducing harmful pollutants from stationary and mobile sources, and
			 can enhance energy security by reducing reliance on imported oil, diversifying
			 energy sources, and reducing the vulnerability of energy delivery
			 infrastructure;
		Whereas other industrialized countries are undertaking
			 measures to reduce greenhouse gas emissions, which provide the industries in
			 those countries with a competitive advantage in the growing global market for
			 climate-friendly technologies;
		Whereas efforts to limit emissions growth in developing
			 countries in a manner that is consistent with the development needs of those
			 countries could establish significant markets for climate-friendly technologies
			 and contribute to international efforts to address climate change;
		Whereas the United States Climate Change Science Program
			 launched by President George W. Bush concluded in April 2006 that there is no
			 longer a discrepancy between the rates of global average temperature increase
			 observed at the Earth’s surface and in the atmosphere, thereby strengthening
			 the scientific evidence that human activity contributes significantly to global
			 temperature increases;
		Whereas President Bush, in his State of the Union Address
			 in January 2006, called on the United States to reduce its
			 addiction to oil and focus its attention on developing cleaner,
			 renewable, and sustainable energy sources;
		Whereas President Bush has launched the Asia-Pacific
			 Partnership on Clean Development and Climate to cooperatively develop new and
			 cleaner energy technologies and promote their use in fast developing nations
			 like India and China;
		Whereas the national security of the United States will
			 increasingly depend on the deployment of diplomatic, military, scientific, and
			 economic resources toward solving the problem of the over-reliance of the
			 United States and the world on high-carbon energy;
		Whereas, at the December 2005 United Nations Climate
			 Change Conference in Montreal, Canada, parties to the United Nations Framework
			 Convention on Climate Change, with the concurrence of the United States,
			 initiated a new dialogue on long-term cooperative action to address climate
			 change;
		Whereas the United States is a party to the United Nations
			 Framework Convention on Climate Change, done at New York on May 9, 1992, and
			 entered into force in 1994 (hereinafter referred to as the
			 Convention);
		Whereas the Convention sets a long-term objective of
			 stabilizing greenhouse gas concentrations in the atmosphere at a level that
			 would prevent dangerous anthropogenic interference with the climate
			 system;
		Whereas the Convention establishes that parties bear
			 common but differentiated responsibilities for efforts to achieve the objective
			 of stabilizing greenhouse gas concentrations;
		Whereas an effective global effort to address climate
			 change must provide for commitments and action by all countries that are major
			 emitters of greenhouse gases, developed and developing countries alike, and the
			 widely varying circumstances among the developed and developing countries may
			 require that such commitments and action vary; and
		Whereas the United States has the capability to lead the
			 effort against global climate change: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 the United States should act to reduce the health, environmental, economic, and
			 national security risks posed by global climate change and foster sustained
			 economic growth through a new generation of technologies, by—
			(1)participating in
			 negotiations under the United Nations Framework Convention on Climate Change,
			 done at New York on May 9, 1992, and entered into force in 1994, and leading
			 efforts in other international fora, with the objective of securing United
			 States participation in agreements that—
				(A)advance and protect
			 the economic and national security interests of the United States;
				(B)establish
			 mitigation commitments by all countries that are major emitters of greenhouse
			 gases, consistent with the principle of common but differentiated
			 responsibilities;
				(C)establish flexible
			 international mechanisms to minimize the cost of efforts by participating
			 countries; and
				(D)achieve a
			 significant long-term reduction in global greenhouse gas emissions; and
				(2)establishing a bipartisan observer group in
			 the House of Representatives and the Senate, the members of which shall be
			 designated by the chairman and ranking member of the Committee on Foreign
			 Affairs of the House of Representatives and the chairman and ranking member of
			 the Committee on Foreign Relations of the Senate, to—
				(A)monitor any
			 international negotiations on climate change; and
				(B)ensure that the
			 advice and consent function of the Senate is exercised in a manner to
			 facilitate timely consideration of any applicable treaty submitted to the
			 Senate.
				
